DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24, 26-28, 31-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by SHARANGPANI et al. (US 2016/0149049 A1).

Regarding claim 21, SHARANGPANI discloses, 
A method of forming an integrated assembly (Figs. 1-4, 5A-5B, 8A-8C), comprising: 
forming a stack comprising alternating first (42, Fig. 1, para [0030]) and second materials (32, Fig. 1); 
the second material being an insulative material (32 can be insulating material,  para [0030]; 
forming channel-material-pillars (60, Fig. 2E, para [0058])  to extend through the stack; 
removing the first material to leave voids (43, Fig. 5A, para [0069]); 
and forming conductive gate material (conductive layer 46, Fig. 8C, para  [0113]; 46 can function as gate electrode, para [0115) within the voids; 
the conductive gate material comprising ruthenium (46 comprises 461 which is a  ruthenium layer, para [0107]).

Regarding claim 22, SHARANGPANI discloses the method of claim 21 and further disclose, wherein the channel-material- pillars are hollow configurations (602, Fig. 2E, may be interpreted as  hollow configuration with space between the sides).

Regarding claim 23, SHARANGPANI discloses the method of claim 21 and further disclose, further comprising: 
forming tunneling material (505, FIG. 2E, para [0058]) adjacent the channel material of the channel-material-pillars; 
forming charge-storage material (504, Fig. 2E, para [0058]) adjacent the tunneling material; 
forming charge-blocking material (503, Fig. 2E, para [0058]) adjacent the charge-storage material; 
and forming the conductive gate material (46, see FIG. 8C, para [0110]) to be on an opposing side of the charge-blocking material relative to the charge-storage material.

Regarding claim 24, SHARANGPANI discloses the method of claim 23 and further disclose, wherein the charge-storage material comprises silicon nitride (504L/504 can be silicon nitride, [0047]).


Regarding claim 26, SHARANGPANI discloses the method of claim 25 and further disclose, the conductive gate material consists of the ruthenium (461 is ruthenium layer, [0107]).  

Regarding claim 27, SHARANGPANI discloses the method of claim 21 and further disclose, wherein the forming of the conductive gate material comprises: 
forming a liner material (461L & 481L, Fig. 8A) within the voids to line the voids, the liner material comprising the ruthenium (461L is ruthenium layer, para [0107]); 
and forming a conductive core material (476, Fig. 8C, para [0110])  within the lined voids, the conductive core material comprising one or more metals other than the ruthenium (476 may be polycrystalline tungsten, para [0112] which is a metal other than ruthenium).

Regarding claim 28, SHARANGPANI discloses the method of claim 27 and further disclose, wherein the conductive core material consists of one or both of tungsten and molybdenum (476 may be polycrystalline tungsten, para [0112]).

Regarding claim 31, SHARANGPANI discloses the method of claim 21 and further disclose, wherein the forming of the conductive gate material comprises: 
forming a first conductive material (461L, FIG. 8A, para [0106]) within the voids, the first conductive material having a first outer surface (as marked in Fig. 8A below), the first conductive material comprising the ruthenium (461L is a ruthenium layer, para [0106]); 
forming a second conductive material (conductive barrier layer 481L, FIG. 8A, para [0106]) adjacent the outer surface of the first conductive material (461L) and within the voids, the second conductive material having a second outer surface (as marked in Fig. 8A below), the second conductive material comprising one or both of titanium and tungsten (481L can be WN which comprises tungsten, para [0094]) ; 
and forming a conductive core material (476, FIG. 8C) adjacent the second outer surface and within the voids, the conductive core material comprising one or more metals other than the ruthenium (476 may be polycrystalline tungsten, para [0092], which is a metal other than ruthenium).

    PNG
    media_image1.png
    549
    658
    media_image1.png
    Greyscale

Regarding claim 32, SHARANGPANI discloses the method of claim 31 and further disclose, 
wherein: the conductive core material consists of one or both of tungsten and molybdenum (476 can be polycrystalline tungsten, para [0092]); 
the second conductive material comprises one or both of titanium nitride and tungsten nitride (481L may be TiN or WN, para [0094]); 
and the first conductive material consists of the ruthenium (461L is a  ruthenium layer, para [0106]).first 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over SHARANGPANI et al. and further  in view of LEE et al. (US 2016/0043100 A1)

Regarding claim 25, SHARANGPANI discloses the method of claim 23 but does not explicitly discloses,  forming dielectric blocking material to line the voids and forming the conductive gate material within the lined voids
But Lee discloses, forming a dielectric blocking material (second blocking layer 168, Fig. 15, para  [0099] which may include high-K dielectric) to line the voids (openings 160 which is  formed by removing sacrificial layer 112, Figs. 13-14) and forming conductive gate material (172, Fig. 15, para [0100]) within the lined voids.
and thus gate electrodes 172 may be formed to be stacked and be isolated from each other in third direction (para [0100]).
	It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to modify SHARANGPANI’s method such that it further comprising forming a dielectric blocking material (Lee’s  second blocking layer 168 which may include high-K dielectric, Lee para [0099])) to line the void (43) and forming the conductive gate material (46) within the lined void, according to disclosing of Lee above, in order to isolate the gate electrodes from each other in vertical direction, as taught by Lee above.


Allowable Subject Matter

Claims  29-30, 33-34 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claims 29-30,33-34, the prior art of record does not appear to disclose, suggest, or provide motivation for combination to following limitation:

wherein the conductive core material is recessed within the voids with a first etch, and subsequently the liner is recessed within the voids with a second etch different from the first etch (Claim 29).
wherein the conductive core material and the second conductive material are recessed within the voids with a first etch, and subsequently the first conductive material is recessed within the voids with a second etch different from the first etch (Claim 33).

Claim 30 objected to being dependent on claim 29.
Claim 34 objected o being dependent on Claim 33.

Conclusion
                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                       /KHATIB A RAHMAN/Examiner, Art Unit 2813